Citation Nr: 0601709	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  02-21 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.	Entitlement to an initial compensable rating for pes 
planus.

2.	Entitlement to an initial compensable rating for a hiatal 
hernia, with gastroesophageal reflux disease (GERD).

3.	Entitlement to an initial compensable rating for residuals 
of a soft tissue injury of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1962 to January 
1985.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection for pes 
planus, a hiatal hernia, and the residuals of a soft tissue 
injury of the right hand and assigned initial noncompensable 
(i.e., 0 percent) evaluations for each condition, effective 
from February 1, 1985, the day after the veteran's last day 
of military service.  In response, he appealed the initial 
ratings assigned for these disabilities.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  The case was 
subsequently transferred to the RO in Washington, D.C.

In his November 2002 substantive appeal (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge (VLJ) 
of the Board in Washington, D.C.  Records show his hearing 
was scheduled for December 2005, but he did not appear for 
it.  He did not explain or justify his absence or request to 
reschedule his hearing.  So the Board deems his request for a 
central office hearing withdrawn.  See 38 C.F.R. § 20.702(d) 
(2005).

Unfortunately, further development of the evidence is 
required before the Board can decide this appeal.  So the 
case is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

A preliminary review of the veteran's claims file indicates 
that additional development is necessary to provide a 
sufficient evidentiary basis upon which to evaluate his 
claims for higher initial ratings for the conditions at 
issue.  He has not undergone contemporaneous VA examinations 
that address the current severity of these disabilities.  
These medical findings are essential to the adjudication of 
his claims for increase.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992), citing to Green (Victor) v. Derwinski, 
1 Vet. App. 121, 124 (1991) (fulfillment of VA's duty to 
assist in case involving claim for higher rating "include[d] 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability is a fully informed one").  See also 
Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The most recent VA examination addressing any of these 
conditions in a manner responsive to the applicable rating 
criteria is dated in November 2001, so more than four years 
ago.  And while a more recent orthopedic examination was 
conducted in August 2003, it pertained primarily to the 
veteran's gouty arthritis condition involving his left index 
finger and big toes.  The examination report included the 
results of an X-ray of his lower extremities that had 
revealed bilateral pes planus, but there were no findings 
describing the severity of this condition or that were 
otherwise responsive to the specific criteria for rating it 
(under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276).  The 
report of this examination likewise is absent for any 
objective clinical findings or diagnosis concerning the 
residuals of the right hand injury.  No recent 
gastrointestinal examination has been conducted either; 
the claims file shows the RO had scheduled such an evaluation 
in mid-2003 at a VA medical facility, however, it was not 
completed.  So the veteran must be reexamined to obtain more 
recent findings concerning his service-connected 
disabilities.  Proscelle, 2 Vet. App. at 632; Schafrath, 1 
Vet. App. at 595.  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).



Furthermore, while the veteran's claims are on remand, the RO 
should take appropriate action to ensure that it has obtained 
all relevant medical evidence since the February 1, 1985 
effective date of the grant of service connection for the 
disabilities that are under consideration.  Thus far, the 
veteran has received an August 2003 letter informing him of 
the Veteran's Claims Assistance Act (VCAA) and its role in 
the evidentiary development of his claims.  See 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159.  On remand he should be afforded another opportunity 
to identify any additional sources of relevant medical 
evidence from 1985 up until the present.

The RO should also obtain any further treatment records that 
are available directly from the VA Medical Center (VAMC) in 
Washington, D.C.  The file currently includes treatment 
reports from this facility dated from December 2000 to 
August 2003.  Given the veteran's history of treatment for 
each of the service-connected disabilities at issue over the 
past 10 years, there is a likelihood of additional available 
records dated from before December 2000.  Consequently, 
the RO should attempt to obtain any medical records from 
prior to December 2000, as well as those that pertain to his 
more recent diagnosis and treatment during the several years 
since.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for pes planus, a 
hiatal hernia (or GERD) or residuals of 
a right hand injury since 1985, the 
records of which are not already on 
file.  With his authorization, obtain 
records from each health care provider 
he identifies and associate these 
records with the claims file.



2.	Obtain all available outpatient 
treatment records from the VAMC in 
Washington, D.C., dated from prior to 
December 2000, and any additional 
records dated since August 2003.  Then 
associate all records that are received 
with the claims file.  

3.	Schedule the veteran for appropriate 
VA medical examinations to assess the 
severity of his service-connected pes 
planus, hiatal hernia (with GERD), 
and residuals of a right hand injury.  

With respect to the orthopedic 
examiner, for the veteran's pes planus 
and right hand injury 
(orthopedic manifestations of this 
injury), all clinical findings should 
be reported in detail, and all tests 
and studies deemed necessary by the 
examiner should be performed.  The 
examiner should be provided a copy of 
the applicable rating criteria for 
evaluating pes planus, found at 38 
C.F.R. § 4.71a, DC 5276, in order to 
ensure that his/her findings are 
pertinent to the applicable rating 
criteria for this disability.  As for 
the veteran's right hand injury, the 
examiner should indicate whether the 
veteran has any limitation of motion 
and/or ankylosis affecting the digits 
of the right hand.  He/she should also 
determine whether there are objective 
clinical indications of pain/painful 
motion, weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  
This includes instances when these 
symptoms "flare- up" or when the right 
hand is used repeatedly over a period 
of time.  And this determination also 
should be portrayed, if feasible, in 
terms of the degree of additional range 
of motion loss due to these factors. 

With respect to the gastrointestinal 
examiner, for the veteran's hiatal 
hernia (with GERD), all clinical 
findings should be reported in detail, 
and all tests and studies deemed 
necessary by the examiner should be 
performed.  In order to ensure the 
findings are pertinent to the 
applicable rating criteria, the 
examiner should also be provided a copy 
of the applicable rating criteria for 
evaluating a hiatal hernia, found at 
38 C.F.R. § 4.114, DC 7346.  

	Additionally, the veteran should 
undergo a neurological examination to 
determine the nature and extent of any 
neurological impairment as a residual 
of his soft tissue injury involving his 
right hand.  The examiner should 
comment on whether the veteran has any 
neurological impairment due to 
residuals of his right hand injury that 
is manifested by causalgia.  Also, if 
neurological impairment involving the 
peripheral nerves is found, the 
examiner should specify the nerve that 
is primarily affected and indicate 
whether this impairment is more 
appropriately characterized as neuritis 
or neuralgia.  All clinical findings 
should be reported in detail, and all 
tests and studies deemed necessary by 
the examiner should be performed.  

To facilitate responding to these 
questions posed, the claims files and 
a copy of this remand must be made 
available for each examiner's review 
of the veteran's pertinent medical 
history.  It is imperative that the 
questions posed in this remand be 
answered so VA has sufficient 
information to adjudicate the pending 
claims.

Each examiner should provide their 
respective findings in a completely 
legible examination report.  If an 
examination form is used to guide the 
examination, the submitted examination 
report must include the questions to 
which answers are provided.

4.	Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to 
the questions posed and properly 
evaluate the disabilities at issue, 
take corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the veteran's 
claims for initial compensable ratings 
for pes planus, a hiatal hernia with 
GERD, and the residuals of a soft 
tissue injury of the right hand in 
light of the additional evidence 
obtained.  With regard to each of these 
claims, the RO must indicate its 
consideration as to whether the initial 
rating should be "staged."  See 
Fenderson, 12 Vet. App. at 125-26.  If 
the claims are not granted to his 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to him and his representative.  Give 
them time to respond before returning 
these claims to the Board for further 
appellate consideration.



The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

